Citation Nr: 1540673	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD),

2. Entitlement to service connection for insomnia.

3. Entitlement to an increased rating for service-connected status-post right total knee replacement with residual scar and superficial nerve injury, currently rated 30 percent disabling.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 25, 2014.


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to January 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007, January 2010, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A hearing was held in April 2012 in Denver, Colorado before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded these matters in June 2012 for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an increased rating for status-post right total knee replacement with residual scar and superficial nerve injury and to a TDIU prior to July 25, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran's persistent depressive disorder is due to his history of stockade confinement while in service.

2. The Veteran's complaints of insomnia are most accurately subsumed under the diagnosis and symptoms constellation of persistent depressive disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for persistent depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for insomnia have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here, duty to notify was satisfied by way of letters sent to the Veteran in November 2006 and February 2010 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran submitted statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

The Board observes that the development ordered in the June 2012 remand order has been substantially completed.  The AOJ/RO scheduled a hearing for the Veteran to present testimony about his right knee disability; however, in July 2015 he withdrew his request for a hearing.  Further, pursuant to the remand order, the Veteran's PTSD stressors were corroborated and/or conceded.  See VA Memorandum, May 15, 2015.  Finally, a VA examination was conducted in February 2015, which includes an opinion addressing the etiology of the Veteran's mental health disabilities, to include insomnia.  All opinions are supported by adequate rationale.  Therefore, all development has been substantially completed.  See Stegall, 11 Vet. App. 268.

The Veteran was afforded VA medical examinations in April 2010 and February 2015.  The examiners reviewed the claims file, interviewed the Veteran, and provided opinions supported by adequate rationale; therefore, the examination reports are adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  He also seeks entitlement to service connection for insomnia.  To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, the Veteran initially filed a claim for service connection for PTSD.  He filed an additional claim for service connection for depression, anxiety and insomnia in January 2010.  Board observes that the RO conceded his PTSD stressors in a May 2015 memorandum.  Specifically, the RO found that the Veteran was placed in a stockade during service and that he was involved in a fight with a deadly weapon.  However, as discussed below, while stressors have been verified, the medical evidence does not show that the Veteran meets all criteria for a diagnosis of PTSD.

Private treatment records from PPMH show a diagnosis of dysthymic disorder, with a note to rule out PTSD in April 2007.  Another treatment record dated the same day shows a diagnosis of PTSD and notes that the Veteran had dysthymia, chronic and long standing.  The treatment record does not indicate the reason for the diagnosis change.  VA treatment records show a diagnosis of depression, dysthymic disorder, and PTSD.  VA examinations were conducted to determine the Veteran's mental health diagnosis and etiology.

The April 2010 and February 2015 examiners found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The April 2010 examiner diagnosed anxiety and depression.  Unfortunately, the examiner addressed only whether the diagnoses were secondary to the Veteran's service-connected disabilities.  The opinion was negative and supported by rationale.

The Veteran had a VA examination in February 2015.  The examiner summarized the Veteran's psychiatric history and noted that the Veteran had been treated for his mental health since 2006.  At that time, he was treated at PPMH for dysthymic disorder and PTSD.  Since 2007, the Veteran has been treated at VA.  The examiner noted that VA providers had diagnosed depressive disorder, not otherwise specified (NOS).  

Regarding his PTSD stressors, the Veteran reported that during service he was court martialed and put into a stockade where he was beaten.  He indicated that a man died as a result of beatings in the stockade.  The examiner noted that service personnel records corroborated the Veteran's stay in the stockade but did not provide evidence of beatings.  The Veteran reported that on one occasion he was involved in a fight and was injured.  The injury required surgery.  The examiner noted that service treatment records showed he was treated after a fight.

The Veteran described poor sleep due to feeling chronically uncomfortable due to low back pain, leg pain, and bilateral knee discomfort.  He said he was supposed to use a CPAP machine for obstructive sleep apnea but he could not wear the mask due to irritation.  He had problems with chronic depression and said he had felt depressed for as long as he could recall.  The examiner found that the Veteran did not describe symptoms consistent with PTSD.  While the Veteran's stressors of confinement in the stockade and fights with sustained injuries were corroborated, the Veteran did not meet all criteria for a diagnosis of PTSD.  The examiner fully described the rationale for finding that the criteria for a diagnosis of PTSD had not been met.  See VA Examination Report, page 15.  Specifically, the Veteran did not meet criteria B as he did not express having persistent thoughts of his in-service trauma.  He did not describe symptoms which fulfill criterion C and D for a diagnosis of PTSD.  The examiner stated that his history of irritability and physical aggression with outbursts during service might relate to perceived abuses in military but likely also overlap with symptoms of personality disorder.  The examiner stated that these symptoms alone are not sufficient for diagnosis of PTSD.

The examiner stated that the Veteran's symptoms most accurately fulfilled criteria for persistent depressive disorder and personality disorder.  The examiner explained that the Veteran had been depressed since confinement in the stockade.  He had no pre-military history of depression or mental health treatment.  The examiner stated that symptoms of insomnia; low energy, interest and motivation levels; intermittent feelings of apathy; decreased concentration; and low self-esteem are chronic and progressive and are subsumed by persistent depressive disorder diagnosis.  The examiner opined that the persistent depressive disorder is at least as likely as not related to the corroborated history of stockade confinement while in military service.  

Regarding insomnia, the examiner reiterated that the complaints of insomnia are most accurately subsumed under the diagnosis and symptoms constellation of persistent depressive disorder.  The examiner stated that insomnia is one of multiple symptoms which comprise persistent depressive disorder diagnosis and hence there is no need to label insomnia as a separate diagnostic entity.  The examiner stated that symptoms of depression, which subsumed insomnia, are most likely related to the stockade stay as the described mood, with negative mental ruminations and difficulty with sleep, have worsened since discharge from service.

Based on the foregoing, the Board finds that service connection for PTSD is not warranted.  As discussed extensively in the February 2015 examination report, the Veteran does not meet all criteria for a diagnosis of PTSD.  However, the Veteran has a diagnosis of persistent depressive disorder, which the examiner found was due to service and the Veteran's reported stressors of being in the stockade and in fights during service.  Accordingly, service connection for persistent depressive disorder is granted.

Regarding insomnia, the Board finds that service connection is not warranted.  Here, the February 2015 VA examiner clearly indicated that insomnia is a symptom of the Veteran's now service-connected persistent depressive disorder.  The Board points out that the persistent depressive disorder will be rated using the General Rating Formula for Mental Disorders and that sleep impairment is specifically listed as criteria to be considered when rating mental health disorders.  Consequently, while a separate rating/service connection is not warranted for insomnia at this time, the Veteran can be assured that his symptom will be considered when VA assigns a rating for his persistent depressive disorder.  In summary, service connection for insomnia, determined to be a symptom of persistent depressive disorder, is denied.


ORDER

Service connection for persistent depressive disorder is granted.

Service connection for insomnia is denied.


REMAND

Reasons for Remand: To schedule a VA examination and adjudicate intertwined issues.

The Veteran seeks an increased rating for his status-post right total knee replacement with residual scar and superficial nerve injury.  He filed his most recent claim for increase in January 2009.  In April 2009, the RO granted a temporary total rating effective from December 22, 2008 until January 1, 2010, with the rating to return to 30 percent at that time.  In May 2009, the RO issued a rating decision indicating that an error was made and that the temporary total rating was to extend through February 1, 2010, at which time the rating would return to 30 percent.  In January 2010, after a periodic VA examination was conducted, the RO determined that the proposed reduction to 30 percent for the right knee was warranted.  In October 2010, the Veteran filed a notice of disagreement with the January 2010 rating decision continuing the 30 percent rating.  The Board notes that in March 2011, the Veteran indicated that he had had another right knee replacement surgery in February.  A statement of the case was issued in June 2011; however, the RO did not address the recent knee surgery or order a VA examination to determine the severity of the right knee disorder post-surgery.  Notably, a temporary total rating was awarded in September 2011, effective February 24, 2011 until April 1, 2012, at which time a 30 percent rating was to resume.  A VA examination of the right knee has not been scheduled since the February 2011 surgery.  Accordingly, a remand is required to schedule an examination to determine the current severity of the Veteran's right knee disability.

The Board observes that during the pendency of the claims for entitlement to service connection for an acquired psychiatric disorder and an increased rating for a right knee disability, not only did the evidence raise, but the Veteran also filed a claim for entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) ("[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.").  The RO awarded a TDIU as of July 25, 2014.  However, since the claim for an increased rating for the right knee has been pending since January 2009 and in light of the grant of service connection for persistent depressive disorder, the Board finds that a remand is necessary to determine whether a TDIU is warranted prior to July 25, 2014.






Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and any private treatment records identified by the Veteran, if any, and associate the records with the claims file.

2. Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability.  The electronic claims file on Virtual VA and VBMS and a copy of this remand must be provided to the examiner and the examiner must indicate review of these items in the examination report.

All pertinent symptomatology and findings must be reported in detail. 

Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted. 

All ranges of motion of the right knee should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the right knee, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the right knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32   (2011).

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the right knee and, if so, its severity.

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

3. Conduct any development necessary to determine whether a TDIU is warranted prior to July 25, 2014, to include ordering VA examinations and/or obtaining opinions addressing the impact of the Veteran's service-connected disabilities on employment.

4. After completion of the above and any other development the RO/AMC should deem necessary, review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


